Fourth Court of Appeals
                                      San Antonio, Texas
                                  MEMORANDUM OPINION
                                         No. 04-18-00079-CR

                                           Andrew MIERA,
                                              Appellant

                                                   v.

                                         The STATE of Texas,
                                               Appellee

                      From the 187th Judicial District Court, Bexar County, Texas
                                     Trial Court No. 2016cr7970
                            The Honorable Joey Contreras, Judge Presiding

PER CURIAM

Sitting:          Sandee Bryan Marion, Chief Justice
                  Karen Angelini, Justice
                  Irene Rios, Justice

Delivered and Filed: April 4, 2018

DISMISSED FOR LACK OF JURISDICTION

           Pursuant to a plea-bargain agreement, appellant pleaded guilty to the offense of possession

of a controlled substance with intent to deliver (heroin, between 4 and 200 grams) and was

sentenced to twenty years’ imprisonment and assessed a $1,500.00 fine. The trial court imposed

sentence in the underlying cause on July 12, 2017.

           Appellant did not file a motion for new trial. Therefore, appellant’s notice of appeal was

due to be filed on August 11, 2017. TEX. R. APP. P. 26.2(a)(1). A motion for extension of time to

file the notice of appeal was due on August 26, 2017. TEX. R. APP. P. 26.3. Appellant did not file
                                                                                       04-18-00079-CR


his notice of appeal until November 9, 2017, and appellant did not file a motion for extension of

time.

        On February 28, 2018, we ordered appellant to show cause in writing why this appeal

should not be dismissed for lack of jurisdiction. Appellant responded on March 15, 2018 and

acknowledged the notice of appeal was not timely filed.

        Because the notice of appeal in this case was not timely filed, we lack jurisdiction to

entertain the appeal. See Slaton v. State, 981 S.W.2d 208, 210 (Tex. Crim. App. 1998) (holding

that if appeal is not timely perfected, court of appeals does not obtain jurisdiction to address merits

of appeal, and court may take no action other than to dismiss appeal; court may not suspend rules

to alter time for perfecting appeal); Olivo v. State, 918 S.W.2d 519, 522 (Tex. Crim. App. 1996);

see also Ater v. Eighth Court of Appeals, 802 S.W.2d 241 (Tex. Crim. App. 1991) (explaining that

writ of habeas corpus pursuant to article 11.07 of the Texas Code of Criminal Procedure governs

out-of-time appeals from felony convictions).

        Accordingly, we dismiss this appeal for lack of jurisdiction.

                                                   PER CURIAM

DO NOT PUBLISH




                                                 -2-